Title: To James Madison from Edmund Pendleton, 4 May 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. May 4. 1783
I am now to acknowledge the rect. of yr. two favrs. of the 8th. & 22d. past, Mr. Jones being, as I suppose from his letter, by this time in Virginia: this circumstance will increase your trouble, but I must reiterate former injunctions, that when it will be particularly inconvenient to you to write, you make free in leaving me unaddressed. The doubt whether the War is discontinued until the signing of the definitive treaty, has reached our Executive, & suspended the admitting to Entry a British Ship arrived here, until that event, or until our Assembly, who meet tomorrow, shall alter the Law. we are told that an embargo on all ships for America, is laid in London, probably on Acct. of this doubt, tho’ that circumstance, & their manifesting no preparation for the evacuation of New-York, excites Suspicions of some intentions not honourable on their part. Congress will no doubt be on their guard, & I hope the Assemblies will not take up the Subject of the Treaty in any part until it has it’s definitive force.
I am sorry to hear that Congress in the final adjustment of their plan have rejected any thing wch. had a tendancy to sooth the Minds of our Assembly, who I am afraid wanted not provocatives to relish the whole but badly: I find a fix’d Aversion in some Gentn. to putting an independent Revenue into the hands of Congress, which say they, is necessary for no other purpose than to give them the appointment of a number of Officers dependent on them, & so to gain an undue Influence in the States: besides that the Nature of Man & former experience justifies a suspicion that a Number of unnecessary Offices may be created, to make room for Relations and favourites, by wch. much of the Revenue may be diverted from the payment of our debts. The impost they approve, but can’t be perswaded but that it may be collected & remitted to the Continental Treasury, by our Naval Officers & Treasurer, without the Intervention of any new Officer. these are the sentiments of most of the few Members I have conversed wth., what will be the result of a full discussion of the Subject, I can’t pretend to foretel, but you’l perceive it was rather unlucky for the Plan, to withhold any part that had an aspect favourable to Us. My hopes of any thing good from that unhappy youth C. T., have been for some time at an end, & therefore I am the less affected by his last Imprudent step, for such I have no doubt it will turn out to be. I am
My Dr. Sir Yr. mo. Affe. & Obt.
Edmd Pendleton
